Exhibit 10.9(b)
June 1, 2010
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe

     Re:   Management Agreement Renewals

Dear Mr. Rowe:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   Bristol Energy Fund L.P.     •   CMF SandRidge Master Fund L.P.     •  
Bohdan Mysko     •   CMF SandRidge Feeder (Cayman) Ltd.     •   UDC
International     •   Energy Advisors Portfolio L.P.     •   Diversified 2000
Futures Fund L.P.     •   Tactical Diversified Futures fund L.P.     •  
Diversified Multi-Advisor Futures Fund L.P.     •   Diversified Multi-Advisor
Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
        SANDRIDGE CAPITAL, L.P.    
 
       
By:
  /s/ Andrew M. Rowe
 
   
Print Name:  Andrew M. Rowe
   
JM/sr
       

65